DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mollere et al (4,915,705) in view of Katayama et al (4,662,937), optionally further in view of CN 103072040.
Mollere ‘705 discloses a process for producing a silica product and a liquid phase containing an ammonium fluoride product, comprising:
a) adding a material consisting of water, to a reactor; 
   	(b) simultaneously adding fluosilicic acid and a composition selected from the group consisting of ammonia and an aqueous solution of ammonia, to said water in an amount sufficient to provide between 0.1 and 2.0 pounds of fluosilicic acid solution per pound of water originally contained in the reactor, and to maintain the pH of the liquid phase of the resultant slurry of silica and ammonium fluoride solution at between 6 and 8; 

   	(d) aging the thus treated slurry of silica and ammonium fluoride solution at a temperature exceeding about 100oF; 
   	(e) separating said aged slurry into a solid phase containing said silica and a liquid phase containing said ammonium fluoride product; and 
   	(f) washing said separated silica-containing solid phase to recover therefrom said silica product (note claim 1). 
The aqueous solution of ammonia added to the reactor is 20 to 29% by weight ammonia (note claim 4).  This range overlaps the claimed range.  With respect to the encompassing and overlapping ranges previously discussed, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention to select the portion of the prior art’s range which is within the range of the applicants’ claims because it has been held prima facie case of obviousness to select a value in a known range by optimization for the results. In re Boesch, 205 USPQ 215. Additionally, the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	Mollere ‘705 does not specifically disclose the concentration of the NH4F solution obtained in step e); however, such solution “may be concentrated by conventional means to at least 30% by weight NH4F” (note column 5, lines 10-12), this fairly suggests that the concentration of the NH4F solution obtained in step e) is less than 30% by weight.  This range overlaps the claimed range.  Furthermore, since the concentration of the H2SiF6 (FSA) solution, e.g. 25% (note Example 1), and ammonia solution, i.e. 20-29% (note claim 4), used in Mollere ‘075 are overlapping those used in the instant specification (20-25% for FSA and 10-35% for ammonia, note page 5, lines 3-6), and the pH is also overlapping (8.0-9.5 in Mollere ‘705 and 8.5-9.5 in the instant claim 1), one skilled in the art would reasonable expect that the concentration of the NH4F solution in Mollere ‘705 would overlap to that of the instant claim 1.
The NH4F, i.e. ammonium fluoride, solution obtained in step e) is treated with calcium hydroxide to produce calcium fluoride (note column 5, lines 56-66).  The CaF2 product is filtered (note sentence bridging columns 5-6).
Mollere ‘705 does not specifically disclose the process conditions for the step of producing calcium fluoride; however, it would have been obvious to one skilled in the art to select proper temperature for such process through routine experimentation and to select an excess of calcium hydroxide in order to facilitate the completion of the reaction.  
oC and the reaction time is 30-120 minutes.  The molar ratio of calcium hydroxide added to the ammonium fluoride is 0.90-0.98:1 (note item d) on page 4).  These ranges overlap the claimed ranges, see In re Boesch, In re Malagari as stated above.
It would have been obvious to one skilled in the art to use the process conditions as suggested by CN ‘040 for the process of Mollere because these conditions would be suitable for producing calcium fluoride from ammonium fluoride and calcium hydroxide.

The difference is Mollere ‘705 does not disclose the aging step and the step of drying-granulation of the calcium fluoride.
Katayama ‘937 discloses a process for production of high-manganese iron alloy (note title).  In the process, CaF2 with 5 to 15 mm in grain size is used (note Example 3, column 23, line 2).  
It would have been obvious to one of ordinary skill in the art to dry and granulate the calcium fluoride product obtained in Mollere ‘705 in order to obtain calcium fluoride with 5 to 15 mm in grain size because such product is desirable as suggested by Katayama ‘937.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mollere ‘705 in view of Katayama ‘937 as applied to claim 1 above, and further in view of Kyri et al (4,200,622).
4F with iron nitrate and/or magnesium nitrate.
Kyri ‘622 discloses a process for the purification of a commercial ammonium fluoride solution by removal of silicic acid (i.e. silica) and iron ions therefrom which comprises the steps of:
(i) adding, at a temperature of below 30oC, an iron (III) salt to said commercial ammonium fluoride solution having a concentration of free ammonia in solution of greater than 1% by weight and a pH of more than 8.5;
(ii) adding one or more of the dissolved salts of the ions of the alkali metals, alkaline metals, zinc, aluminum or lead in such quantities that the solution becomes saturated with at least one of said ions; and
(iii) removing the precipitated iron (III) salts and the silicic acid carried therewith (note claim 1).
The removal of the precipitated iron (III) salts and the silicic acid is by filtering (note Example 2).
Each of the dissolved salts added in step (ii) is a chloride, a nitrate or a mixture thereof (note claim 5).
Thus, Kyri ‘622 fairly teaches that the dissolved salts in step (ii) can be magnesium (an alkaline earth metal) nitrate.
Kyri ‘622 also discloses that it is advisable not to use dissolved sulfates of the cations used in step (ii) (lithium, sodium, potassium, magnesium, calcium, barium or lead) or of trivalent iron because sulfate ions, in contrast for example to the chloride and/or nitrate which are preferred embodiments according to Kyri ‘622, are incorporated 
It would have been obvious to one of ordinary skill in the art to further purify the ammonium fluoride solution obtained in Mollere ‘705, before using it to form calcium fluoride, by adding an iron (III) salt and a magnesium nitrate to the ammonium fluoride solution as suggested by Kyri ‘622 because it would remove silicic acid and iron ions from the ammonium fluoride.

Claim 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollere ‘705 in view of Katayama ‘937 and Kidde (3,923,964), optionally further in view of CN ‘040.
Mollere ‘705, Katayama ‘937 and optionally CN ‘040 are applied as stated above.
The differences not yet discussed are 1) in Mollere ‘705 use calcium hydroxide, not calcium carbonate as required in the instant claim 4 to react with ammonium fluoride to produce calcium fluoride and 2) the step of distilling under reduced pressure to form NH4HF2 before reacting it with calcium carbonate or calcium hydroxide as required in the instant claim 6.
For difference 1), Kidde ‘964 teaches that it is known in the art to product calcium fluoride from hydrated lime (Ca(OH)2), i.e. calcium hydroxide, or calcium carbonate (note column 1, lines 38-44).
It would have been obvious to one of ordinary skill in the art to use calcium carbonate in the process of Mollere ‘705 instead of calcium hydroxide to obtain a 
For difference 2), Kidde ‘964 discloses a process for producing calcium fluoride comprising: a first reaction step wherein a fluoride containing fluosilicate solution is reacted with ammonia to an ending pH of at least about 8.8 to quantitatively precipitate silica from fluoride solution; separating the precipitated silica from the fluoride solution (note claim 1 and column 1, line 62 to column 2, line 16).  In one embodiment, the fluoride solution is reacted directly with by-product gypsum CaSO4.2H2O (note column 2, lines 16-37) and in the preferred embodiment, the free ammonia is first stripped from the fluoride solution at an elevated temperature and ammonium fluoride concurrently converted to ammonium bifluoride by the application of heat and the ammonium bifluoride solution thus produced is then reacted with by-product gypsum for form insoluble calcium fluoride (note column 2, lines 58-69).  Thus, Kidde ‘964 fairly teaches that it is desirable to remove free ammonia and convert ammonium fluoride to ammonium bifluoride before reacting with a calcium salt to form calcium fluoride.
In Kidde ‘964, calcium sulfate, i.e. by-product gypsum, is used as the calcium salt because it is readily available from a wet phosphoric acid plant; however, Kidde ‘964 does disclose that calcium carbonate and calcium hydroxide can be used even though the cost of these raw materials would be higher (note column 1, lines 38-49).
It would have been obvious to one skilled in the art to remove free ammonia from the ammonium fluoride solution and to convert ammonium fluoride to ammonium fluoride in the process of Mollere ‘705, as suggested by Kidde ‘964 because such 

For the instant claim 8, it would have been obvious to one skilled in the art to select a calcium carbonate with suitable purity and moisture content so that calcium fluoride with the desired purity could be produced efficiently.

Applicant’s arguments with respect to claim(s) 1-2, 4-6, 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The 112(a) rejection is withdrawn in view of Applicants’ amendments to the claims; however, new 103 rejections are now applied as stated above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 12, 2021